Citation Nr: 0927280	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-35 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant is a Veteran who served on active duty from 
February 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that in a correspondence dated December 2, 
2008, the Veteran stated that his service connected right 
foot disorder had increased in severity.  The Board refers 
this issue to the RO for appropriate action.

FINDINGS OF FACT

The Veteran is not shown to have residuals of a left ankle 
injury that were incurred in or aggravated by service.


CONCLUSION OF LAW

The Veteran's residuals from a claimed left ankle injury were 
not incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in April 2005.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in May 2006.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The medical evidence is 
sufficient for adequate opinions.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection, there are four factors for consideration. These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service. The types of evidence that "indicate" that 
a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  While 
there is evidence of a current disability, there is no 
persuasive evidence establishing that an event or injury 
occurred in service or that the Veteran's ankle disorders 
manifested during the applicable presumption period.  
Further, there has been no medical indication to show that 
the Veteran's current disability may be associated with 
military service nor has there been evidence of continuity of 
symptoms before January 2001 when the Veteran sustained an 
unrelated injury.  Finally, the Board finds, as there is no 
evidence of an in service incident and as the Veteran did not 
report any symptoms for over fifty years after his service, 
that there is sufficient evidence of record to decide the 
claim without an examination.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  If the presumption of soundness is not rebutted, the 
claim becomes one for service connection, meaning that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board has considered whether service connection for the 
Veteran's residuals of a left ankle injury, namely his 
arthritis, could be established on a presumptive basis. To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the Veteran leaving 
active duty. See § 38 C.F.R. 3.309 (2008). In this case, no 
medical evidence demonstrates that the Veteran experienced 
any type of arthritis of the left ankle within a year after 
his discharge from active duty. According to the records 
reviewed above, the first evidence of arthritis of the left 
ankle arose in February 2002, over 50 years after the 
Veteran's discharge from service. Therefore, service 
connection for the Veteran's arthritis of the left ankle 
cannot be established on a presumptive basis.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, the Veteran's service treatment records contain 
a report of physical examination and induction dated November 
1942.  The Veteran's induction examination noted normal feet.  
A discharge examination dated December 1945 noted no 
abnormalities of, or injuries to, the left foot.  Private 
medical records from Dr. B.G. dated in June 2001 noted that 
the Veteran had fallen off of a ladder in January 2001 which 
caused him to suffer from a fracture near the tip of his 
lateral malleolus.  Dr. B.G. found tenderness over the 
Veteran's lateral ligament of the ankle, some limited dorsi 
and plantar flexion and an antalgic characteristic to his 
gait. 

Studies of an X-ray examination from May 2001 revealed 
calcification around the lateral ligament complex of the 
ankle distal to the fibula.  Dr. B.G. further noted that the 
Veteran's mortise joint remained intact and additionally 
noted that the Veteran had osteopenia.  Dr. B.G. provided a 
diagnosis of chronic lateral ankle pain after an avulsion 
fracture and a fibular Weber A fracture.  Private treatment 
notes from February 2002 stated that the Veteran complained 
of continuous left ankle pain and that he experienced 
soreness with ambulation.  Dr. B.G. stated that 
anterior/posterior (AP) x-rays showed degenerative arthritis 
in the Veteran's left ankle.  In March 2002, a treatment note 
from Dr. B.G. stated that the Veteran still complained of 
lateral ankle pain of the left foot.  On examination no 
deformity or obvious swelling was observed, the Veteran's 
negative variance function was found to be intact and the 
Veteran was noted as ambulating well.  An examination of AP 
lateral and mortise views of the ankle found that the ankle 
was well aligned.  Some calcification of the lateral border 
of the fibula was also found and the mortise joint was found 
to be intact.  Dr. B.G. provided a diagnosis of chronic 
lateral ligament irritation of the left ankle.

In a June 2005 treatment note from the VA medical center 
(VAMC) in Syracuse, New York, a radiologist provided notes on 
an x-ray study of the Veteran's left ankle.  The radiologist 
noted no definite evidence of old or recent fracture and 
marked osteoporosis was noted in the left ankle and foot.  
The mortise joint was found to be normal.  The radiologist 
provided an impression of marked osteoporosis.  In statements 
from the Veteran dated July and September 2005, the Veteran 
stated that arthritis had built up in his ankle and that this 
caused him great pain.  In his October 2006 VA-9 substantive 
appeal form, the Veteran stated that he hurt his left ankle 
on active duty.  He stated that current BA records showed 
osteoporosis of his left ankle and foot and he added that he 
was treated by a medic during combat.  The Veteran stated 
that he doubted that a written record of this treatment was 
made.  He added that he felt that he should be given the 
benefit of the doubt as his injuries were sustained in combat 
and medics were too busy to record his injuries.  In a 
statement from the Veteran dated March 2006, the Veteran 
noted that Dr. B.G. had told him that he had an old healed 
ankle fracture.  He further stated that he hurt his left 
ankle when he jumped into a foxhole during combat.  The 
Veteran added that he was treated by a medic for his injury 
and that he chose not to go to the hospital for his injury 
because he feared that if he did he would be assigned to a 
different unit.  

In a VAMC April 2006 x-ray study, examination found diffuse 
osteopenia of the bony structures.  Significant vascular 
calcification was noted and calcaneal spur formation was 
noted at the insertion of the plantar fascia.  Moderate to 
severe degenerative changes were seen on the interphalangeal 
joints with decrease of disk spaces and marginal sclerotic 
changes.  Soft tissue swelling was noted in the left ankle 
and foot region but no acute fracture, dislocation or lytic 
lesion was identified.  The examiner gave an impression of 
calcaneal spur formation, osteopenia and degenerative changes 
of the interphalangeal joints of the left foot.



Based upon the evidence of record, the Board finds that the 
Veteran's left foot disorders were not incurred in or 
aggravated by service.  In order to show service connection, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this case, 
the Veteran has shown evidence of a current disability but 
has failed to show evidence of an in-service incurrence of 
his injury.  

A discharge examination dated December 1945 noted no 
abnormalities of or injuries to the left foot.  Private 
medical records show that in January 2001 the Veteran fell 
from a ladder and fractured his lateral malleolus of his left 
foot which caused the Veteran pain.  In a study of a May 2001 
x-ray examination, Dr. B.G. found calcification around the 
lateral ligament complex of the ankle distal to the fibula.  
Dr. B.G. additionally provided a diagnosis of chronic lateral 
ankle pain after an avulsion fracture in June 2001 but he 
failed to link his diagnosis with the Veteran's in-service 
injuries rather than with his January 2001 fall.  Treatment 
notes from February and March 2002 noted the Veteran's 
complaints of lateral ankle pain in the left ankle and Dr. 
B.G. noted that AP x-rays showed degenerative arthritis in 
the Veteran's left ankle and mortise views of the ankle found 
that the ankle was well aligned, some calcification of the 
lateral border of the fibula was found and the mortise was 
found to be intact.  In March 2002 a diagnosis of lateral 
ligament irritation of the left ankle was noted.  

In a June 2005 treatment note from the VAMC, the examining 
radiologist noted no definite evidence of old or recent 
fractures.  In statements for his claims file dated September 
July and September 2005, the Veteran stated that arthritis 
had built up in his ankle and that this caused him great 
pain.  In an October 2006 statement, the Veteran noted that 
he injured his left ankle during combat and thus that he 
doubted his injury had been recorded.  The Veteran further 
stated in March 2006 that he hurt his left ankle when he 
jumped into a foxhole during combat, that he was treated by a 
medic for his injury and that he chose not to go to the 
hospital for his injury fearing that he would be assigned to 
a different unit.  
In a VAMC April 2006 x-ray study, moderate to severe 
degenerative changes were seen on the interphalangeal joints 
with decrease of disk spaces and marginal sclerotic changes.  
Soft tissue swelling was noted in the left ankle and foot 
region but no acute fracture, dislocation or lytic lesion was 
identified.  The examiner gave an impression of calcaneal 
spur formation, osteopenia and degenerative changes of the 
interphalangeal joints of the left foot.

While the evidence shows that the Veteran suffers from 
degenerative arthritis and other disorders of the left ankle, 
there is no evidence in the Veteran's claims file which shows 
that his injuries were incurred during service as opposed to 
his January 2001 fall off of a ladder and studies of the 
Veteran's ankle failed to show definite evidence of an old 
fracture.  The Board notes that in an April 2006 notice of 
disagreement, the Veteran requests an examination of his left 
ankle be provided.  Where, as here, despite the Veteran's 
assertion that he was injured in service, there is no 
evidence which shows that the Veteran's injury was incurred 
during service, the VA's duty to provide a medical 
examination is not been triggered. 38 C.F.R. § 3.159(c)(4).  
See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Further, the Veteran's first diagnosis for any left ankle 
disorder occurred in January 2001, fifty-five years after the 
Veteran's discharge.  The gap of time of between in-service 
symptoms and the first post- service medical evidence of left 
ankle disorder is, in itself, significant and it weighs 
against the Veteran's claims.  Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).

As the Veteran's record contains no competent evidence of a 
left ankle disorder upon discharge and examiners of the 
Veteran were unable to contribute the Veteran's left ankle 
disorders to any event in service, the Veteran's claims for 
service connection for left ankle disorders must be denied.

The Board has also considered whether service connection for 
the Veteran's arthritis could be granted on a presumptive 
basis.  To establish service connection on this basis, the 
Veteran's disability must manifest itself to a compensable 
degree within one year of the Veteran leaving active duty. 
See 38 C.F.R. §§ 3.307, 3.309 (2008).  The Veteran's claims 
file indicates no record of arthritis before February 2002, 
more than fifty years after discharge from service.  
Therefore service connection cannot be established on a 
presumptive basis.  38 C.F.R. §3.309 (2008).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement for service connection for residuals of a left 
ankle injury is denied.




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


